We, the undersigned, most respectfully represent that at the April Term 1898, of the said Court we were appointed by your Honors to audit the claims of the creditors of David W. Wolfe, the said appointment of auditors being made upon the application of counsel for several plaintiffs in the cases of domestic attachments against said David W. Wolfe returnable to said April Term, 1898, of said Court.
That by virtue of said appointment we, Alfred B. Robinson, Philip C. Penuel and Joseph T. Adams, so as aforesaid appointed auditors, met and all first being duly sworn, on the thirtieth day of April A. D., 1898, prepared the following notice.
“Notice is hereby given to all the creditors of David W. Wolfe, of Lewes, Delaware, that we, Joseph T. Adams, Philip C. *400Penuel and Alfred B. Robinson, auditors appointed by the Superior Court of the State of Delaware in and for Sussex County, will meet at the sheriff’s office at Georgetown on Thursday, June 2nd next at ten o’clock a. m. to audit all claims held against the said David W. Wolfe, when the said creditors must be present either in person or by attorney, and prove their respective-claim or claims, or abide the legal result.”
“ April 30, 1898.”

(Signed by said auditors.).

That copies of said notice were made out the same day, and were posted in the following places to wit, one at the Court House, one at the Virden Hotel in Rewes, one at T. B. Windsor’s Hotel in South Milford, one at the Hotel in Seaford, one at Millsboro and one at Raurel.
And now to wit this second day of June, A. D., 1898, the auditors met in the sheriff’s office pursuant to said notice and attorneys C. W. Cullen, R. C. White and A. F. Polk appeared before said auditors and presented their claims against said David W- Wolfe as follows :
(Here follow the claims of the respective creditors being eight in number).
That owing to the absence of A. B. Robinson, one of said auditors, the further consideration of the several matters was adjourned till June 14th, 1898, and the several attorneys of the claims presented were given notice.
We the auditors further report that we find from the report of John H. Johnson, Sheriff of the County of Sussex, that there is remaining in his hands the balance of the proceeds arising from the sale of the real estate of said David W. Wolfe, the sum of twelve hundred thirty-seven 61-100 dollars ($1237.61), and that the said sum is applicable and should be applied to the said several liens hereinbefore mentioned and set forth as presented to us by the attorneys of the several plaintiffs therein.
All of which is most respectfully submitted for approval and confirmation.

(Signed by Joseph T. Adams and Philip C. Penuel.)

*401Upon application of Mr. Cullen, the Court—under Section 15 Chapter 104, page 784 Revised Code—made the following order:
And now to wit this eleventh day of October, A. D. 1S98, the above and foregoing report having been read and considered, it is ordered by the Court that the same be approved and confirmed. And it is further ordered that John H. Johnson, Sheriff, pay over to the said auditors the said sum of twelve -hundred and thirty-seven dollars and sixty-one cents, to be by them applied to the several creditors, their respective shares of said proceeds as by law required. And it is further ordered that the said auditors make report to the next term of said Court after their apportionment.